t c memo united_states tax_court carnell specks and cheryl specks petitioners v commissioner of internal revenue respondent docket no filed date carnell specks pro_se sara w dalton and paul c feinberg for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 a with respect to petitioners’ 1all monetary amounts are rounded to the nearest dollar 2all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless continued federal_income_tax for respondent also asserts an increased deficiency and accuracy-related_penalty after concessions we are asked to decide three issues the first issue is whether amounts third parties paid to petitioner carnell specks mr specks for performing security services as an off-duty police officer are subject_to self-employment_tax under sec_1401 the resolution of this issue turns on whether mr specks had an employee or independent_contractor relationship with the third parties we hold that mr specks had an independent_contractor relationship with the third parties and therefore further hold that the amounts paid to him by the third parties were subject_to self-employment_tax the second issue is whether a loss petitioners claimed from a rental real_estate activity is a passive_activity_loss subject_to limitation under sec_469 we hold that it is the final issue is whether petitioners are liable for the accuracy-related_penalty we hold that they are continued otherwise indicated 3petitioners timely filed a petition to contest respondent’s determinations in the deficiency_notice findings_of_fact some of the facts have been deemed stipulated under rule f and are so found the stipulation of facts with accompanying exhibits is incorporated by this reference petitioners resided in texas when they filed the petition i background during mr specks was employed as a police officer for the houston police department hpd and worked approximately big_number hours for hpd that year mr specks also provided security services for citation oil gas corporation citation john m o’quinn and associates pllc o’quinn and finger furniture collectively third parties during off-duty hours mr specks provided security to the third parties as needed mr specks wore an hpd uniform and carried his personal firearm when performing the security services the third parties did not train supply or equip mr specks however the record is unclear regarding the scope of the security services mr speck provided or the discretion he maintained in performing those services he had an at-will relationship with each of the third parties citation and o’quinn paid mr specks on an hourly basis for his services citation paid mr specks dollar_figure for hours of security services o’quinn paid mr specks dollar_figure for approximately big_number hours of security services finger furniture paid mr specks dollar_figure for security services all of the third parties reported the amounts paid to mr specks on forms 1099-misc miscellaneous income petitioners owned and rented several properties during rental_activity mr specks spent less than hours on the rental_activity petitioner cheryl specks had a full-time job and did not participate at all in the rental_activity ii tax_return a return preparer completed the joint individual_income_tax_return petitioners filed for petitioners reported the amounts mr specks received from the third parties as other income petitioners also reported on the return that they were engaged in rental_real_estate_activities and claimed a dollar_figure loss rental loss from those activities opinion we need to decide whether mr specks a police officer who provided services to the third parties during off-duty hours is an employee or an independent_contractor of the third parties we also must decide whether mr specks is a real_estate_professional taking into account the amount of time he spent in the rental_activity finally we need to address whether petitioners are liable for the accuracy-related_penalty i worker classification we first address respondent’s determination that amounts mr specks received from the third parties were subject_to self-employment_tax generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 this principle applies to the commissioner’s determinations of worker classification as an employee or independent_contractor 77_f3d_236 8th cir 117_tc_263 the burden_of_proof shifts to the commissioner in certain situations under sec_7491 petitioners do not argue that the burden_of_proof shifts to respondent and have not shown that the threshold requirements have been met therefore the burden_of_proof remains with petitioners petitioners contend that mr specks was an employee of the third parties and thus the amounts paid to him by the third parties were not subject_to self- employment_tax a tax is imposed on a taxpayer’s self-employment_income sec_1401 self-employment_income consists of gross_income derived by an individual from any trade_or_business carried on by the individual sec_1402 the self-employment_tax however does not apply to compensation paid to an employee sec_1402 whether an individual is an employee or an independent_contractor is a question of fact determined by applying common_law principles sec_1402 sec_3121 503_us_318 89_tc_225 aff’d 862_f2d_751 9th cir kaiser v commissioner tcmemo_1996_526 aff’d without published opinion 132_f3d_1457 5th cir sec_31_3401_c_-1 employment_tax regs relevant factors in determining whether a worker is an employee or an independent_contractor include the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit and loss whether the principal has the right to discharge the individual whether the work is part of the principal’s regular business the permanency of the 4we note petitioners conceded at trial and in their post-trial brief that the security services mr specks performed for the third parties were not part of his employment as a hpd police officer relationship and the relationship the parties believe they are creating weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir rosato v commissioner tcmemo_2010_39 right to control an employment relationship is indicated when the service_recipient has the right to control the details and means by which the worker performs the services sec_31_3401_c_-1 employment_tax regs in contrast independent_contractor status is indicated where the opposite is true id this factor is generally critical in determining the nature of a working relationship see 538_us_440 104_tc_140 weber v commissioner t c pincite petitioners did not demonstrate that the third parties maintained the requisite right to control mr specks in the performance of the security services consequently this factor weighs in favor of independent_contractor status investment in facilities independent_contractor status is indicated when a worker provides his or her own tools or supplies used for work ewens miller inc v commissioner t c pincite citing 900_f2d_49 5th cir mr specks wore his hpd uniform and carried his personal firearm when performing the security services for the third parties additionally the record does not reflect that the third parties trained supplied or equipped mr specks this factor weighs in favor of independent_contractor status opportunity for profit or loss the opportunity for profit or loss indicates independent_contractor status 64_tc_974 earning an hourly wage or fixed salary indicates an employment relationship see weber v commissioner t c pincite kumpel v commissioner tcmemo_2003_265 citation and o’quinn paid mr specks an hourly wage for his services the record does not reflect whether finger furniture paid mr specks an hourly wage or under some other arrangement accordingly there is no evidence that he otherwise had any opportunity for profit or risk of loss in the services he provided this factor weighs in favor of employee status right to discharge the principal’s retaining the right to discharge a worker indicates an employment relationship see weber v commissioner t c pincite colvin v commissioner tcmemo_2007_157 aff’d 285_fedappx_157 5th cir the third parties retained the right to discharge mr specks at will this factor weighs in favor of employee status integral part of business an employment relationship is indicated when the worker is an essential part of the taxpayer’s normal business see simpson v commissioner t c pincite rosemann v commissioner tcmemo_2009_185 the record does not reflect that the security services mr specks provided to the third parties were an essential part of their business this factor weighs in favor of independent_contractor status permanency of the relationship a continuing relationship indicates an employment relationship while a transitory relationship may indicate independent_contractor status ewens miller inc v commissioner t c pincite the extended working relationships mr specks had with citation and o’quinn weigh in favor of employee status the record is unclear how much time mr specks spent performing security services for finger furniture the court infers however that it was a short duration because the amount_paid to mr specks was small accordingly this factor weighs in favor of independent_contractor status with respect to finger furniture relationship contemplated by the parties providing benefits such as health insurance life_insurance paid vacations and retirement plans indicates an employment relationship weber v commissioner t c pincite the record does not reflect that the third parties provided employee_benefits to mr specks during additionally the record reflects that the third parties did not withhold employment_taxes from the amounts paid to mr specks and issued him forms 1099-misc for his services thus even if mr specks did not consider himself an independent_contractor the third parties did the record also does not reflect that mr specks ever attempted to correct the third parties’ classification of him as an independent_contractor indicating that mr specks viewed himself as an independent_contractor this factor weighs in favor of independent_contractor status weighing of the employee classification factors the relationships between mr specks and the third parties have some aspects characteristic of an employer-employee relationship and others characteristic of a principal-independent contractor relationship after weighing the above factors giving greater weight to the right of control factor we conclude that petitioners failed to meet their burden_of_proof to establish mr specks’ status as an employee with respect to the third parties accordingly we sustain respondent’s determination that mr specks is liable for self-employment_tax on the amounts the third parties paid to him ii real_estate_professional classification we now address respondent’s contention that the claimed rental loss for is subject_to the passive_activity_loss limitations under sec_469 the deduction of passive_activity_losses is generally suspended sec_469 a passive_activity_loss is the excess of the aggregate losses from all passive activities over the aggregate income from all passive activities for the taxable_year sec_469 a passive_activity includes the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 a rental_activity generally is treated as a per se passive_activity sec_469 a taxpayer may however avoid having his or her real_estate activity classified as a per se passive_activity if the taxpayer is a qualifying real_estate_professional and satisfies the material_participation requirements of sec_469 a taxpayer will qualify as a real_estate_professional if more than one-half of the personal services performed in trades_or_businesses by the taxpayer 5respondent first raised the rental loss issue in the answer and therefore bears the burden_of_proof see rule a 290_us_111 during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and such taxpayer performs more than hours_of_service during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 a taxpayer’s material_participation is determined separately with respect to each rental property unless the taxpayer makes an election to treat all interests in real_estate as a single rental real_estate activity sec_469 sec_1 e income_tax regs see jafarpour v commissioner tcmemo_2012_165 respondent concedes that for petitioners may treat their rental properties as a single activity a taxpayer may establish his or her participation in an activity by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date this court has acknowledged that reasonable means is interpreted broadly and that the temporary regulations may not provide precise guidance goshorn v commissioner tcmemo_1993_578 nevertheless a postevent ballpark guesstimate will not suffice see lee v commissioner tcmemo_2006_193 goshorn v commissioner tcmemo_1993_578 where as here a joint_return has been filed the foregoing real_estate_professional requirements are satisfied if either spouse separately satisfies those requirements sec_469 petitioners concede that ms specks was not involved with the rental_activity during thus petitioners’ rental_activity is not per se passive and the normal passive_activity_loss rules of sec_469 will apply only if mr specks meets the foregoing requirements we now consider whether mr specks qualifies as a real_estate_professional mr specks stipulated that he worked less than hours in the rental_activity mr specks also stipulated that he worked dollar_figure hours as an hpd officer and dollar_figure hours for citation accordingly mr specks cannot satisfy either prong of the test consequently the rental_activity was per se passive we therefore hold that the rental loss is subject_to the passive_activity_loss limitations under sec_469 6even if taxpayers fail to qualify as real_estate professionals under sec_469 and must therefore treat losses from their rental properties as passive_activity_losses they may still be eligible to deduct a portion of their losses under sec_469 a taxpayer who actively participates in a rental real_estate activity may deduct a maximum loss up to dollar_figure per year related to the activity sec_469 the deduction is phased out as adjusted_gross_income modified by sec_469 exceeds dollar_figure with a full phaseout occurring when modified_adjusted_gross_income equals dollar_figure sec_469 respondent concedes that in mr specks actively participated in the real_estate activity and is entitled to deduct a portion of the rental loss to the extent allowed under sec_469 iii accuracy-related_penalty finally we address respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 for a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax see sec_6662 and b and sec_1_6662-2 and income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either of the tax required to be shown on the return or dollar_figure sec_6662 b d a sec_1_6662-4 and b income_tax regs see jarman v commissioner tcmemo_2010_285 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 rule a see 116_tc_438 we find that respondent has met his burden of production if rule_155_computations show petitioners have a substantial understatement of income_tax for see higbee v commissioner t c pincite jarman v commissioner tcmemo_2010_285 a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge experience and education of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id the taxpayer has the 7respondent determined in the alternative that petitioners are liable for the accuracy-related_penalty on the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence includes the failure to make a reasonable attempt to comply with provisions of the code as well as any failure by the taxpayer to keep adequate books_and_records or to substantiate deductions and credits claimed on the return see sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard see sec_6662 petitioners failed to substantiate mr specks’ status as an independent_contractor of the third parties and their entitlement to the rental loss we find therefore that respondent has satisfied his burden of production for imposing the accuracy-related_penalty for negligence or disregard of rules or regulations burden of proving the reasonable_cause and good-faith exception applies sec_7491 rule a see higbee v commissioner t c pincite petitioners assert they relied on a return preparer to complete their joint individual_income_tax_return for we have found that reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir all facts and circumstances are considered in determining whether a taxpayer reasonably relied in good_faith on professional advice including the taxpayer’s education sophistication and business experience sec_1_6664-4 and b income_tax regs petitioners did not establish that the return preparer was a competent professional with significant expertise to justify reliance or that petitioners provided the return preparer all relevant information we therefore do not find that petitioners have shown that it was reasonable to rely on the return preparer furthermore petitioners failed to otherwise show that their underpayment was due to reasonable_cause and was in good_faith based on the entire record we find that petitioners failed to establish that they acted with reasonable_cause and in good_faith with respect to the underpayment for accordingly petitioners are liable for the accuracy-related_penalty on the underpayment for as reflected in the rule computation we have considered all arguments the parties made in reaching our holding and to the extent not mentioned we find them irrelevant or without merit to reflect the foregoing and respondent’s concession that petitioners are entitled to deduct a portion of the rental loss to the extent allowed under sec_469 decision will be entered under rule
